Citation Nr: 9929402	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  94-41 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for recurrent rash of 
the legs and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

The appeal arises from a rating decision dated in August 1993 
in which the Regional Office (RO) granted service connection 
for recurrent rash of the legs and feet and assigned a 
noncompensable evaluation for that disability, effective in 
March 1993.  The RO also denied service connection for a 
nervous disorder.  The veteran subsequently perfected an 
appeal of that decision.  In February 1997, the Board of 
Veterans' Appeals (Board) denied service connection for an 
acquired psychiatric disorder, finding the claim for such 
benefit not well-grounded.  At that time, the Board also 
remanded the issue of entitlement to a compensable evaluation 
for a dermatological disorder of the lower extremities for 
additional development.  The Board remanded that issue again 
in July 1998.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  Prior to a VA examination performed on May 20, 1997, the 
veteran's service-connected recurrent rash of the legs and 
feet, was productive of itching involving his feet and lower 
extremities, an extensive area.  

3.  Since the VA examination on May 20, 1997, the veteran's 
service-connected recurrent rash of the legs and feet has not 
been productive of more than occasional complaints involving 
the feet, a small area and nonexposed surface.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for 
recurrent rash of the legs and feet, prior to May 20, 1997, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7806 (1998).

2.  The criteria for a compensable evaluation for recurrent 
rash of the legs and feet, since May 20, 1997, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 
4, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claim for entitlement to a 
compensable rating for recurrent rash of the legs and feet is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO has not assigned separate 
staged ratings for the veteran's service-connected skin 
disorder.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in March 1993, the statement of the 
case and supplemental statements of the case, the RO 
addressed all of the evidence of record.  Thus, he was not 
harmed by the absence of a "staged" rating.  See Fenderson 
v. West, 12 Vet. App. 119.  Additionally, in reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned. 

The veteran's service-connected skin disorder has been 
evaluated under the provisions of Diagnostic Code 7806 of the 
VA Schedule of Rating Disabilities.  38 C.F.R. Part 4.  When 
the disorder is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is warranted.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is warranted.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, a 10 percent evaluation is warranted.  When there is 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, a noncompensable evaluation 
is warranted.  

The Board notes that this case was remanded in July 1998 in 
order to afford the veteran an examination for the purpose of 
evaluating the service-connected skin disorder during a flare 
up, because a VA examination in May 1997 was conducted when 
the service-connected dermatological disorder was in its 
inactive phase, in accordance with the Court's holding in 
Ardison v. Brown, 6 Vet. App. 405 (1994).  In that case, the 
Court held that, where there is a history of remission and 
recurrence of a condition, VA's duty to assist includes 
having the service-connected disorder evaluated during an 
active, rather than inactive, phase.  

In this case, the veteran was scheduled for a VA 
dermatological examination in accordance with the remand 
instructions.  However, the examination was canceled because 
the veteran reported that the skin disease was not active.  
VA hospital personnel also reported that the veteran's skin 
disorder was now under control and that they would not take 
the veteran off his medications for the purpose for causing a 
flare-up.  As the VA has attempted to comply with the holding 
in Ardison, it is unknown if and when the veteran's skin 
disorder will enter an active phase, and as to avoid any 
further delay reaching a final decision on this appeal, the 
Board finds that a decision based on the evidence of record 
is warranted.  

A March 1993 VA medical record shows that there were patchy 
reddened areas of the feet with peeling.  VA medical records 
dated in November 1993 show that the veteran complained of 
painful feet with lesions and itching.  

A VA hospital report for an admission from March to July 1994 
shows that the veteran was treated for cellulitis with 
lymphangitis of the lower extremities which was resolved.  It 
was also noted that he had tinea pedis and tinea manus.  
According to the hospital report, an examination in April 
1994 revealed minimal tinea pedis and the remainder of the 
findings were essentially within normal limits.  

Inpatient treatment records dated in March 1994 show that the 
veteran had pustular eruptions on his feet and ankles of long 
standing duration.  He complained of itching and "spreads."  
Examination revealed pustular rash on both lower extremities 
with excoriations.  Another March 1994 VA medical record 
shows that there was scaly erythematous patches on the 
insteps and ankles and dorsum of both feet with few vesicles.  
An April 1994 inpatient treatment record shows that there was 
mild erythema of the soles of the feet.  Inpatient records 
dated later in April 1994 show that the veteran had a fungal 
infection of the left foot, manifested by a two and a half 
cm. inflamed lesion on the medial aspect of the arch of that 
foot.  

At the VA skin examination performed on May 20, 1997, while 
there was no evidence of any rash on the feet, the veteran 
complained of occasional burning and itching of his feet.  
While there was no skin disorder present at that time, it was 
noted that the skin disorder had involved the feet and lower 
extremities.  There were no lesions, and the diagnoses were 
tinea pedis, dyshidrosis historical and no evidence of active 
disease at that time.  The examiner related:

Review of the veteran's history from 1993 
and his hospital chart does reveal 
evidence of cultures which grew our 
Staphylococcus and Streptococcus species 
from cellulitis of his feet and evidence 
of lymphangitis.  It was thought that the 
possibility of salt water exposure to his 
broken skin because of his history of 
tinea pedis may have been instrumental in 
his problem.  At that time he was 
hospitalized here at Bay Pines where he 
apparently started intense antibiotics 
therapy.  

Thus, the preponderance of the evidence is against finding 
that the veteran's service-connected recurrent rash of the 
legs and feet is productive of constant exudation or itching, 
extensive lesions or marked disfigurement.  However, the 
Board finds that the pertinent evidence dated prior to May 
20, 1997, is in equipoise as to whether there is a reasonable 
basis for concluding that the service-connected recurrent 
rash of the legs and feet was productive of itching involving 
an extensive area, the feet and lower extremities.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the criteria for a 10 percent rating under 
Diagnostic Code 7806 were met prior to May 20, 1997.  
38 U.S.C.A. § 5107(b); 38 C.F.R. Part 4.   

However, the evidence dated since May 20, 1997, is against 
finding that the service-connected recurrent rash of the legs 
and feet is productive of more than occasional itching on the 
feet, a nonexposed surface and small area.  At the VA 
examination on May 20, 1997, the veteran complained of 
occasional symptoms involving the feet but no symptoms 
involving the legs; and he reported that the skin disorder 
was still inactive when the RO subsequently scheduled him for 
another examination.  Moreover, VA outpatient treatment 
records dated since October 1996 show no treatment for 
complaints related to the service-connected recurrent rash of 
the legs and feet; and the veteran related that he did not 
receive treatment for the disability at issue anywhere other 
than the VA medical facility.  Therefore, the Board finds 
that the criteria for a noncompensable evaluation most 
closely reflect the severity of the service-connected 
recurrent rash of the legs and feet since May 20, 1997.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to an evaluation in excess of 10 percent prior to 
May 20, 1997, and a claim for entitlement to a compensable 
evaluation since May 20, 1997.  


ORDER

A 10 percent evaluation for recurrent rash of the legs and 
feet, prior to May 20, 1997, is granted, subject to the 
provisions governing the award of monetary benefits.  

A compensable evaluation for recurrent rash of the legs and 
feet, since May 20, 1997, is denied.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

